DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-6 have been examined in this application. This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed on 03/04/2021.
Drawings
The drawing objections made in the Non-Final Rejection on 12/04/2020 are withdrawn in light of the amendments to the Figures filed on 3/04/2021.
Specification
The specification and abstract objections made in the Non-Final Rejection on 12/04/2020 are withdrawn in light of the amendments to the Specification and Abstract filed on 3/04/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lucas (US 20080305134).
In regards to Claim 1, Lucas teaches:  A fabric encasement (10) for a mattress or box spring (Para 0014) having an effective amount of diatomaceous earth to kill insects present on exposed surfaces of an encasement bottom (Para 0017), and at least a portion of an encasement side joined to the bottom (Fig. IB), the encasement having a top portion that is detachable from the side (Fig. IB), the diatomaceous earth having a portion of the diatomaceous earth particles embedded (‘otherwise disposed on the surface of the material’ Para 0017) within a thermoplastic component of the fabric (‘synthetic polymer’ Para 0016) of the encasement sides and bottom and an exposed portion of the particle being present above the thermoplastic surface (Para 0016).
Thermoplastic component, is a material that can be a plastic polymer. As stated in the prior art of a ‘synthetic polymer’ can be used (Para 0016). Plastic is a synthetic polymer, therefore the claimed component was disclosed in Lucas. Additionally, the particles being embedded within the fabric is understood from Lucas as ‘otherwise disposed on the surface of the material’ (Para 0017) as disposed on is understood as being placed on the surface in any fashion.
In regards to Claim 5, Lucas teaches: An encasement for a bedding item (10) comprising:    (F) 864 987 9686a cover having a top portion (Para 0003/Fig. 1B), a bottom portion (Fig. 1B), and a side wall attached between the top and the bottom portions (Fig. 1B), the top portion being detachable from at least a portion of the side wall or bottom portion (Fig. 1B); a zipper operatively disposed between the top portion and one of the side wall portion or bottom portion (60 – Fig. 1B), wherein the top portion can be removed from the cover (Fig. 1B); an amount of a diatomaceous earth (Para 0017) of between about 0.1 oz to about 1.0 oz. per square yard (see calculations in Figure below from Lucas) for controlling insects that adhere to at least one surface of at least one of the side walls or bottom portion of the cover (Para 0017); wherein the encasement is adapted for securing therein a mattress, a box spring, or a combined mattress and box spring set (Para 0014/0015), the diatomaceous earth surface of the cover providing an insecticide property to the encasement (Para 013/Para 0017).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of and further in view of Phillips (US 10485351).
In regards to Claim 2, Lucas teaches: The encasement according to claim 1 (10), but does not teach, wherein the diatomaceous earth particle has substantially about at least 10% of the diatomaceous earth particle exposed. Phillips (US 10485351) teaches: the diatomaceous earth being about 30% by weight of the body, and the body may be substantially thermoplastic (Col 3 Lines 52-58).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the cover with specific range of diatomaceous earth of Philips (US 10485341) to the mattress encasement of Lucas as an optimum or workable range in which the diatomaceous earth is effective on a surface involves only routine skill in the art. In re Aller, 105 USPQ 233.
In regards to Claim 3, Lucas teaches: The encasement (10) article according to claim 2 wherein the encasement has the diatomaceous earth present in an amount of about 0.1 ounces to about 0.5 ounces per square yard (Para 0017, see Calculations from Lucas below).

    PNG
    media_image1.png
    195
    1067
    media_image1.png
    Greyscale

Calculations and Conversions from Lucas
In regards to Claim 4, Lucas teaches: The encasement (10) household-article according to claim 2 wherein the encasement has the diatomaceous earth is present on a coated surface of the fabric (Para 0017) and is present at a concentration of about 0.5 ounces to about 1.0 ounce per square yard (see italicized teachings and calculations from Claim 3 above).  
In regards to Claim 6, Lucas teaches: The encasement (10) according to claim 1 wherein the diatomaceous earth (Para 0017) particle has between 35% and to about 80% of the diatomaceous earth particle exposed. Lucas discloses the claimed invention except for, ‘between 35% and to about 80% of the diatomaceous earth particle exposed.’ Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have selected a range 35-80% of diatomaceous earth particle exposed for the purpose of creating a wide variety of ranges for the user to have an adjustable amount of desired coverage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 3/04/2021 have been fully considered but they are not persuasive. Regarding independent Claim 1, applicant argues that the cited prior art of Lucas (US 20080305134) does not teach the limitation that the diatomaceous earth particles by “embedded within a thermoplastic component of the fabric.” The Examiner agrees, however, upon further consideration of the thermoplastic component, the prior art of Lucas (US 20080305134) was used to show thermoplastic bodies including diatomaceous earth, may assist in the control of bedbug and other insect populations on furniture apparatuses. The embedded component is also understood from the art of Lucas (Para 0017) as being disposed on the surface of the material, as one can embed the chemical/pesticide on the surface to repel the pests. Regarding independent Claim 5, applicant incorporates a range of percentages of the diatomaceous earth particle. The range change “of between about 0.1 oz to about 1.0 oz per square yard” would still be read from the calculations from Lucas above, as the range found through the calculations is in between at 0.14 oz/                                
                                    
                                        
                                            y
                                            d
                                        
                                        
                                            2
                                        
                                    
                                
                            .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/5/2021